DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20130296922), and Shibazaki et al., (WO 2014156352; hereinafter Shibazaki). 
Regarding claims 1 and 19, Allen discloses (Figures 1 and 3A) a surgical instrument, comprising: a housing (412); a shaft (416) coupled to the housing (412) and extending distally from the housing (412); an end effector assembly (414) disposed at a distal end of the shaft (416); a movable handle (422) coupled to the housing (412); and a drive assembly (480) coupled to the end effector assembly (414), ([0053], [0055], [0074], [0081]-[0084]). 
Allen fails to disclose an extension mechanism disposed within the housing, the extension mechanism configured to couple to the shaft and configured to couple between the movable handle and the drive assembly, the extension mechanism configured to simultaneously move the shaft, the drive assembly, and the end effector assembly relative to the housing between a retracted position, wherein each of the shaft, the drive assembly, and the end effector assembly extends a first distance from the housing, and an extended position, wherein each of the shaft, the drive assembly, and the end effector assembly extends a second, different distance from the housing, the extension mechanism coupled between the movable handle and the drive assembly in each of the retracted and extended positions such that the movable handle is operable to effect manipulation of the end effector assembly in each of the retracted and extended positions, wherein the extension mechanism includes a set of concentric tube members, one tube member of the set of concentric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include an extension mechanism, as taught by Shibazaki, because the modification would provide an extendable construction for the purpose of improving the operability of the conventional treatment tool (Shibazaki, [00132]). Furthermore, in the modified device, the extension mechanism must be coupled between the movable handle and the drive assembly since the movable handle was initially coupled to the drive assembly, and the extension mechanism would be coupled to the drive assembly as well. Finally, since the extension mechanism of the modified device would be coupled between the movable handle and the drive assembly at all times, it would be coupled this way in each of the retracted and extended positions 
Regarding claim 3, the Allen/Shibazaki combination teaches the device of claim 1 and that the extension mechanism is further configured to continuously move the shaft, the drive assembly, and the end effector assembly relative to the housing between the retracted position, the extended position, and intermediate positions therebetween, and wherein the extension mechanism is coupled between the movable handle and the drive assembly in each of the intermediate positions such that the movable handle is operable to effect manipulation of the end effector assembly in each of the intermediate positions. Specifically, the extension mechanism of the modified device would still be coupled between the movable handle and the drive assembly regardless of which position the device is in and the extension mechanism would be configured for the continuous movement of the shaft and drive assembly relative to the housing as explained above. 
Regarding claims 9 and 18, Allen discloses (Figures 1 and 3A) a surgical instrument, comprising: a housing (412); a shaft (416) coupled to the housing and extending distally from the housing; an end effector (414) assembly disposed at a distal end of the shaft, the end effector assembly including first and second jaw members (430, 432) pivotable relative to one another between a spaced-apart position and an approximated position for grasping tissue therebetween ([0053]; a knife blade (456) disposed within the shaft and translatable relative to the shaft between a storage position, wherein the knife blade is positioned proximally of the first and second jaw members, and a deployed position, wherein the knife blade extends between the first and second jaw members for cutting tissue grasped therebetween ([0055]); a movable handle (422) coupled to the housing ([0055]); a drive assembly (480) coupled to at least one of the first and second jaw 
Allen fails to disclose an extension mechanism disposed within the housing, the extension mechanism configured to couple to the shaft, configured to couple between the movable handle and the drive assembly, and configured to couple between the trigger and the knife assembly, the extension mechanism configured to simultaneously move the shaft, the drive assembly, the end effector assembly, and the knife assembly relative to the housing between a retracted position, wherein each of the shaft, the drive assembly, the end effector assembly, and the knife assembly extends a first distance from the housing, and an extended position, wherein each of the shaft, the drive assembly, the end effector assembly, and the knife assembly extends a second, different distance from the housing, the extension mechanism coupled between the movable handle and the drive assembly and between the trigger and the knife assembly in each of the retracted and extended positions such that the movable handle is operable to effect relative pivoting of the first and second jaw members of the end effector assembly in each of the retracted and extended positions, and such that the trigger is operable to effect translation of the knife blade in each of the retracted and extended positions, wherein the extension mechanism includes a set of concentric tube members, each tube member of the set of concentric tube members operably coupled to one of the shaft, the knife assembly, or the drive assembly.
However, Shibazaki teaches (Figures 13A-15) a surgical instrument comprising an extension (telescoping) mechanism including a set of concentric tube members (61) disposed within the housing, each tube member of the set of concentric tube members (61) operably coupled to one of the shaft (61c) or different movable assemblies in the device, the extension mechanism 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include an extension mechanism, as taught by Shibazaki, because the modification would provide an extendable construction for the purpose of improving the operability of the conventional treatment tool (Shibazaki, [00132]). Furthermore, in the modified device, the extension mechanism must be coupled between the movable handle and the drive assembly and between the trigger and the knife assembly because the translation will be imparted on all the connected parts of the device, including the shaft, drive assembly, and knife assembly. The movable handle was initially coupled to the drive assembly and the trigger was initially coupled to the knife assembly, and the extension mechanism of the modified device would be coupled to the drive assembly and knife assembly as well. Therefore, the extension mechanism of the modified device would be configured to move the shaft, drive assembly, and knife assembly between the retracted position and the extended position. Finally, since the extension mechanism of the modified device would be coupled between the movable handle and the drive assembly, as well as the trigger and the knife assembly, at all times, it would be coupled this way in each of the retracted and extended positions such that the movable handle is operable to relative pivoting of the first and second jaw members, and such that the trigger is operable to effect translation of the 
Regarding claim 11, the Allen/Shibazaki combination teaches the device of claim 9 and that the extension mechanism is further configured to continuously move the shaft, the drive assembly, the end effector assembly, and the knife assembly relative to the housing between the retracted position, the extended position, and intermediate positions therebetween, and wherein the extension mechanism is coupled between the movable handle and the drive assembly and between the trigger and the knife assembly in each of the intermediate positions such that the movable handle is operable to effect relative pivoting of the first and second jaw members of the end effector assembly in each of the intermediate positions, and such that the trigger is operable to effect translation of the knife blade in each of the intermediate positions. Specifically, the extension mechanism of the modified device would still be coupled between the movable handle and the drive assembly and between the trigger and knife assembly regardless of which position the device is in and the extension mechanism would be configured for the continuous movement of the shaft, drive assembly, and knife assembly relative to the housing as explained above. 
Regarding claim 17, the Allen/Shibazaki combination teaches the device of claim 9, and Allen further discloses that the first and second jaw members (430, 432) of the end effector assembly are adapted to connect to a source of energy for treating tissue grasped therebetween ([0057]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki, as applied to claim 1 above, and further in view of Huitema et al., (US 8328822, hereinafter Huitema).
Regarding claim 2, the Allen/Shibazaki combination teaches the device of claim 1, but fails to teach that the extension mechanism is further configured to incrementally move the shaft, the drive assembly, and the end effector assembly relative to the housing between a plurality of discrete intermediate positions disposed between the retracted position and the extended position, and wherein the extension mechanism is coupled between the movable handle and the drive assembly in each of the intermediate positions such that the movable handle is operable to effect manipulation of the end effector assembly in each of the intermediate positions.
However, Huitema teaches (Figures 2A and 4B) a device having teeth (31) formed at the proximal end of a shaft (28), wherein the teeth (31) are adapted to be received within corresponding holes formed in a surrounding tube (24), (Col. 9, lines 17-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki combination to include the teeth and corresponding holes formed in the surrounding area, as taught by Huitema, because the modification would provide a means for mating the shaft with the surrounding area in a deflective or spring-like manner (Huitema; Col. 9, lines 17-43) to provide more control over the mating and movement of the two parts. Furthermore, the modified device would include the teeth on the shaft coupled to the housing and the corresponding holes on the housing, therefore actuation of the movable handle would selectively provide engagement between the teeth and corresponding holes to enable incremental movement of the shaft and drive assembly between a plurality of discrete intermediate positions depending on the level that the movable handle is actuated. Also, the extension mechanism of the modified device would still be coupled between the movable handle and the drive assembly regardless of which position the device is in. Therefore, the Allen/Shibazaki/Huitema combination teaches that the extension mechanism is further configured to incrementally move the shaft, the drive assembly, .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki, as applied to claim 1 above, and further in view of Schechter et al., (US 7799028, hereinafter Schechter).
Regarding claim 4, the Allen/Shibazaki combination teaches the device of claim 1, but fails to teach that the extension mechanism is transitionable between a use condition, wherein the shaft is retained in substantially fixed position relative to the housing and the drive assembly is coupled to the movable handle, and an extension/retraction condition, wherein the shaft is movable relative to the housing and the drive assembly is decoupled from the movable handle. However, Schechter teaches (Figures 1 and 6-7) a surgical instrument having an articulation knob (150) which is configured to articulate between a condition in which an end effector (104) is in a locked condition and another condition in which the end effector (104) is free to move, wherein the device is transitionable between these conditions by means of a locking pin (144) and locking shaft (142), (Col. 10, lines 37-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki combination to include the articulation knob and locking mechanism taught by Schechter because the modification would provide a means to fix the end effector in a desired position (Schechter; Col. 10, lines 37-59) to enable more control of the device. Furthermore, when implemented in the modified device, the use condition can 
Regarding claim 5, the Allen/Shibazaki/Schechter combination teaches the device of claim 4 and that the extension mechanism further includes an actuator translatable along the housing between a proximal position and a distal position for moving the shaft, the drive assembly, and the end effector assembly between the retracted position and the extended position. Specifically, the modified device includes the extension mechanism taught by Shibazaki which includes an actuator (64a) translatable along the housing between a proximal position and a distal position for moving the shaft (61c) and drive assembly (45) between the retracted position and the extended position ([0100]-[0110]). This would also move the end effector assembly in the modified device. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki and Schechter, as applied to claim 5 above, and further in view of Tovey et al., (US 5403342; hereinafter Tovey).
Regarding claim 6, the Allen/Shibazaki/Schechter combination teaches the device of claim 5, but fails to teach that, in each of the proximal and distal positions, the actuator is rotatable relative to the housing for transitioning the extension mechanism between the use condition and the extension/retraction condition. However, Tovey teaches (Figure 9) a surgical instrument having a rotatable actuator (422) to transition the instrument between two different conditions, 
Regarding claim 7, the Allen/Shibazaki/Schechter combination teaches the device of claim 5, but fails to teach that the extension mechanism further includes a rotation knob that is selectively rotatable relative to the housing for transitioning the extension mechanism between the use condition and the extension/retraction condition. However, Tovey teaches (Figure 9) a surgical instrument having a rotatable knob (422) that is selectively rotatable to transition the instrument between two different conditions, which are clockwise rotation and counterclockwise rotation in this case (Col. 13, lines 46-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki/Schechter combination to include a rotatable knob configured to transition between different conditions, as taught by Tovey, because the modification would provide a rotatable actuator in the middle of the housing (Tovey; Col. 13, lines 46-54), rather than the end of the housing, to reduce the bulk of the device in the proximal end. Furthermore, in the modified device, the different conditions that the rotatable knob would transition between would be the use condition and the extension/retraction condition. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki, as applied to claim 1 above, and further in view of Tovey.
Regarding claim 8, the Allen/Shibazaki combination teaches the device of claim 1, but fails to teach that the extension mechanism further includes a rotatable actuator coupled to the shaft and the drive assembly, the rotatable actuator selectively rotatable relative to the housing for moving the shaft and drive assembly between the retracted position and the extended position. However, Tovey teaches (Figure 9) a surgical instrument having a rotatable actuator (419) coupled to a shaft, the rotatable actuator (419) selectively rotatable relative to the housing for moving the shaft between a retracted position and an extended position (Col. 9, lines 49-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki combination to include the rotatable actuator taught by Tovey because the modification would provide a rotatable condition for actuation of the extension mechanism (Tovey; Col. 9, lines 45-51) to ensure that the device cannot be accidentally actuated by simply using the actuator of Shibazaki. With the added requirement of rotation for actuation, safety of the device is increased. Furthermore, the rotatable actuator of the modified device would move the shaft and the drive assembly between the retracted positon and the extended position.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki, as applied to claim 9 above, and further in view of Huitema.
Regarding claim 10, the Allen/Shibazaki combination teaches the device of claim 9, but fails to teach that the extension mechanism is further configured to incrementally move the shaft, the drive assembly, the end effector assembly, and the knife assembly relative to the housing between a plurality of discrete intermediate positions disposed between the retracted position and the extended position, and wherein the extension mechanism is coupled between the movable 
However, Huitema teaches (Figures 2A and 4B) a device having teeth (31) formed at the proximal end of a shaft (28), wherein the teeth (31) are adapted to be received within corresponding holes formed in a surrounding tube (24), (Col. 9, lines 17-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki combination to include the teeth and corresponding holes formed in the surrounding area, as taught by Huitema, because the modification would provide a means for mating the shaft with a surrounding area in a deflective or spring-like manner (Huitema; Col. 9, lines 17-43) to provide more control over the mating and movement of the two parts.
Furthermore, the modified device would include the teeth on the shaft coupled to the housing and the corresponding holes on the housing, therefore actuation of the movable handle would selectively provide engagement between the teeth and corresponding holes to enable incremental movement of the shaft, the drive assembly, the end effector assembly, and the knife assembly between a plurality of discrete intermediate positions depending on the level that the movable handle is actuated. Also, the extension mechanism of the modified device would still be coupled between the movable handle and the drive assembly and between the trigger and the knife assembly regardless of which position the device is in. Therefore, the movable handle would still be operable to effect relative pivoting of the first and second jaw members of the end effector .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki, as applied to claim 9 above, and further in view of Schechter.
Regarding claim 12, the Allen/Shibazaki combination teaches the device of claim 9, but fails to teach that the extension mechanism is transitionable between a use condition, wherein the shaft is retained in substantially fixed position relative to the housing, the drive assembly is coupled to the movable handle via the extension mechanism, and the knife assembly is coupled to the trigger via the extension mechanism, and an extension/retraction condition, wherein the shaft is movable relative to the housing, the drive assembly is decoupled from the movable handle, and the knife assembly is decoupled from the trigger. However, Schechter teaches (Figures 1 and 6-7) a surgical instrument having an articulation knob (150) which is configured to articulate between a condition in which an end effector (104) is in a locked condition and another condition in which the end effector (104) is free to move, wherein the device is transitionable between these conditions by means of a locking pin (144) and locking shaft (142), (Col. 10, lines 37-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki combination to include the articulation knob and locking mechanism taught by Schechter because the modification would provide a means to fix the end effector in a desired position (Schechter; Col. 10, lines 37-59) to enable more control of the device. Furthermore, when implemented in the modified device, the locking mechanism would be used to couple and decouple the drive assembly and the knife assembly. The use condition would include the shaft retained in substantially fixed position relative to the housing, by not activating the extension mechanism; and the drive assembly coupled to the movable handle, 
Regarding claim 13, the Allen/Shibazaki /Schechter combination teaches the device of claim 12 and that the extension mechanism further includes an actuator translatable along the housing between a proximal position and a distal position for moving the shaft, the drive assembly, the end effector assembly, and the knife assembly between the retracted position and the extended position. Specifically, the modified device includes the extension mechanism taught by Shibazaki which includes an actuator (64a) translatable along the housing between a proximal position and a distal position for moving the shaft and drive assembly between the retracted position and the extended position ([0100]-[0110]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki and Schechter, as applied to claim 13 above, and further in view of Tovey.
Regarding claim 14, the Allen/Shibazaki/Schechter combination teaches the device of claim 13, but fails to teach that, in each of the proximal and distal positions, the actuator is rotatable relative to the housing for transitioning the extension mechanism between the use condition and the extension/retraction condition. However, Tovey teaches (Figure 9) a surgical instrument having a rotatable actuator (422) to transition the instrument between two different conditions, which are clockwise rotation and counterclockwise rotation in this case (Col. 13, lines 46-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki/Schechter combination such that the actuator is 
Regarding claim 15, the Allen/Shibazaki/Schechter combination teaches the device of claim 13, but fails to teach that the extension mechanism further includes a rotation knob that is selectively rotatable relative to the housing for transitioning the extension mechanism between the use condition and the extension/retraction condition. However, Tovey teaches (Figure 9) a surgical instrument having a rotatable knob (422) that is selectively rotatable to transition the instrument between two different conditions, which are clockwise rotation and counterclockwise rotation in this case (Col. 13, lines 46-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Allen/Shibazaki/Schechter combination to include a rotatable knob configured to transition between different conditions, as taught by Tovey, because the modification would provide a rotatable actuator in the middle of the housing (Tovey; Col. 13, lines 46-54), rather than the end of the housing, to reduce the bulk of the device in the proximal end. Furthermore, in the modified device, the different conditions that the rotatable knob would transition between would be the use condition and the extension/retraction condition. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Shibazaki, as applied to claim 9 above, and further in view of Tovey.
Regarding claim 16, the Allen/Shibazaki combination teaches the device of claim 9, but fails to teach that the extension mechanism further includes a rotatable actuator coupled to the .
Response to Arguments
Applicant’s arguments filed 02/08/2021 regarding the missing rejections of claims 18-19 have been fully considered and are persuasive.  Therefore, a new ground(s) of rejection is made for claims 18-19 in view of prior art reference Shibazaki, which teaches a telescoping device to extend and retract the body of the device. 
Regarding Applicant’s argument that the telescoping portion of Shibazaki is disposed distal to the housing, and therefore Shibazaki fails to disclose or suggest "an extension mechanism disposed within the housing," as recited in claim 1, Examiner respectfully disagrees. While portion of the telescoping extension mechanism are located distal to the housing, there are also parts of 
Regarding Applicant’s argument that Shibazaki fails to disclose or suggest, inter alia, "an end effector assembly disposed at a distal end of the shaft," as recited in claim 1, Examiner respectfully disagrees. As seen in Figures 13A-15 of Shibazaki, the end effector assembly 41 is located at the distal end of the elements 61a-b, which are disposed at the distal end of the shaft 61c. Therefore, Examiner maintains that this limitation is taught by Shibazaki.
Regarding Applicant’s argument that Shibazaki fails to disclose or suggest "the extension mechanism configured to simultaneously move the shaft, the drive assembly, and the end effector assembly relative to the housing between a retracted position . . . and an extended position," as recited in claim 1, because a control unit 68, which is operated by an extension/contraction switch 67, controls the transmission wire 45, as well as the extension/contraction limiting wire 64a and the pressure source 66, Examiner respectfully disagrees. Although the control unit 68 operates the transmission wire 45, as well as the extension/contraction limiting wire 64a and the pressure source 66, the transmission wire 45 is a drive assembly in itself which controls the extension and retraction of the device. Therefore, Examiner maintains that this limitation is taught by Shibazaki.
Regarding Applicant’s arguments with respect to claim 9, which are analogous to the arguments presented with respect to claim 1, Examiner notes that these arguments are addressed in the responses to the arguments related to claim 1 above. 
Regarding Applicant’s argument that a person of ordinary skill in the art would not have understood the wire 64a of Shibazaki to be "an actuator translatable along the housing between a proximal position and a distal position for moving the shaft, the drive assembly, and the end 
In conclusion, Examiner maintains that the rejections in view of Shibazaki remain tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794